DETAILED ACTION
In this Office Action, amended claims 1, 4-5, 7-13, 16, and 18-20 filed on October 5th, 2021 were evaluated. Claims 2-3, 6, 14-15, and 17 were cancelled by amendment on October 5th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1, line 16-17 “a photoplethysomography (PPG) sensor disposed at the centroid of the at least three different positions of the least force sensors” should apparently read ““a photoplethysomography (PPG) sensor disposed at the centroid of the at least three different positions of the at least force sensors” to be grammatically correct;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the claim limitation “a PPG sensor disposed at the centroid of the at least three different positions of the least force sensors to be surrounded by the at least three force sensors” renders the claim indefinite. In particular, it is unclear what claim limitations are imparted by the term “surrounded”, and at what conditions must be met in order for the at least force sensors to be considered as “surrounding” the PPG sensor. Clarification is requested. 
For purposes of examination, the claim limitation will be read as if it were written “a PPG sensor disposed at the centroid of the at least three different positions of the least force sensors”.
Any claims listed as being rejected in the preamble which are not explicitly rejected above are rejected by virtue of their incorporation of the indefinite subject matter of a claim on which they are dependent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 20170251935 A1 – cited by applicant) in view of Algreatly et al. (US 20140198071 A1 – previously cited) and Nashner (US 7127376 B2 – previously cited).
The claims are generally directed towards: a blood pressure measuring apparatus, comprising:
 a touch sensor configured to measure a contact area between a user and the touch sensor;
a contact force measurer comprising at least three force sensors disposed at, at least three different positions, and configured to measure a contact force between the touch sensor and the user by using the at least three force sensors, 

a first force sensor disposed at a first position and configured to measure a first vector directed from a centroid of the at least three different positions of the least three force sensors to the first position,
 a second force sensor disposed at a second position and configured to measure a second vector directed from the centroid to the second position, and
 a third force sensor disposed at a third position and configured to measure a third vector directed from the centroid to the third position; 
a photoplethysmography (PPG) sensor disposed at the centroid of the at least three different positions of the least three force sensors to be surrounded by the at least three force sensors, and configured to obtain a PPG signal while the contact force is being applied between the touch sensor and the user, and; 
2a processor configured to determine a vertical direction error- which indicates a degree of deviation of a direction of the contact forc
Regarding claim 1, Yuen teaches a blood pressure measuring apparatus (Figure 3A and B), comprising: a touch sensor (313) configured to measure a contact area between a user and the touch sensor (paragraph 0026 – “As an example, the method may include (i) determining an area occupied by pixels of the touch sensitive display detecting force caused when the user presses the PPG sensor against the location of the user's body where the PPG sensor generates the PPG sensor data”); a contact force measurer comprising at least a force sensor and configured to measure a contact force between the touch sensor and the user by using the force sensors (paragraph 0026 - “the force or pressure sensor 
Algreatly teaches a touchscreen (Figure 5) comprising a contact force measurer comprising at least three force sensors (120 and 150) and configured to measure a contact force between the touch sensor and the user by using at least three force sensors (paragraph 0037). Algreatly teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuen to incorporate the method of calculating the characteristics of the force being applied to a touchscreen using at least three force sensors on the periphery of a display screen, as taught by Algreatly. Doing so would allow the device of Yuen to detect the 3D direction of the exerted force (Algreatly paragraph 0039), allowing for more accurate estimations of the pressure being exerted by the user on the touchscreen (and accordingly more accurate estimations of blood pressure), and would simply constitute combining prior art elements according to known methods to yield predictable results.
Therefore, Yuen in view of Algreatly teaches: a contact force measurer comprising at least three force sensors disposed at, at least three positions, wherein the least three force sensors comprises a first force sensor disposed at a first position and configured to measure a first vector directed from a centroid of the at least three different positions of the least three force sensors to the first position, a second force sensor disposed at a second position and configured to measure a second vector directed 
Nashner (Figure 4 and 7) teaches a method for reducing errors in physiological screening tests comprising a method for detecting errors and malfunctions of at least one vertical or horizontal force device (col. 12, lines 35-45). The method includes determining a quantity corresponding to a moving average value of the total vertical or horizontal force measured by a force sensing device (701), and entering an alarm state when the quantity deviates from a constant by a predetermined values (702; col. 12, lines 35-45). The deviation of the quantity is functionally equivalent to a vertical direction error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuen in view of Algreatly to include the method for detecting errors and malfunctions in a vertical force sensing device, as taught by Nashner. Doing so would allow the device of Yuen in view of Algreatly to alert the user of an error in the administration of force and/or an equipment malfunction (Nashner col. 9, lines 65-67 and col. 10, line 1). Furthermore, it would reduce the chance of the device of Yuen in view of Algreatly not detecting a risk factor of a user due to improper administration of a vertical force (Nashner col. 1, lines 59-67 and col. 2, lines 1-6). Lastly, it would help prevent many of the potential sources of error identified by Nashner (Nashner col. 5, lines 30-44).

Accordingly, Yuen in view of Algreatly and Nashner teaches a processor configured to determine a vertical direction error, which indicates a degree of deviation of a direction of force from a vertical direction to a surface of the touch by combining the first vector, the second vector, and third vector, and estimating blood pressure according to a determination result of the vertical direction error based on the PPG signal, the contact force, and the contact area. 
Claim 13 recites a blood pressure measuring method using the same structural elements recited in claim 1 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 13. 
Regarding claim 4, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 1. However, Yuen in view of Algreatly and Nashner does not explicitly teach the device of claim 3, wherein the at least three force sensors are disposed at an equal distance from the PPG sensor. 
	Algreatly teaches in an embodiment (Figure 10) the contact surface being circular, and the force sensors (270 and 280) being located along the periphery of the circle (paragraph 0042). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuen in view of Algreatly and Nashner to have a circular touch screen, wherein the force sensors are located along the periphery (and therefore disposed at an equal distance from the PPG sensor located at the center of the screen). Doing so would simply constitute a 
	Regarding claim 5, Algreatly teaches that the vertical force is computed by adding the values of the forces that are exerted at the position of the sensors (paragraph 0035). Accordingly, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 1, wherein the contact force measurer is further configured to measure the contact force between the user and the touch sensor by adding up or averaging the sensor values sensed by the at least three force sensors.
Claim 14 recites a blood pressure measuring method using the same structural elements recited in claim 5 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 14.  
Regarding claim 7, it is understood that as the degree of deviation of the vertical force increases (i.e., the vertical force has greater deviations), the vertical direction error (a quantity corresponding to a moving average value of the total vertical or horizontal force measured by a force sensing device) will increase. Accordingly, Yuen in view of Algreatly and Nashner teach the blood pressure measuring apparatus of claim 1, wherein the processor is further configured to determine that the vertical direction error increases as the calculated dispersion increases.
Claim 16 recites a blood pressure measuring method using the same structural elements recited in claim 7 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 16. 
Regarding claim 8, Algreatly teaches that the force sensors may be used to calculate a two dimensional resultant force vector (Figure 5 - 170; paragraph 0037). This vector indicates the direction of the force applied by the user to press the touch sensor, and the degree of the deviation of the direction from the vertical force (see Algreatly Figure 5) and is functionally equivalent to the vertical direction error vector. The vertical direction error of Yuen in view of Algreatly and Nashner is calculated 
Claim 17 recites a blood pressure measuring method using the same structural elements recited in claim 8 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 17. 
Regarding claim 9, as the magnitude of the vertical direction vector increases, the magnitude of the vertical component of the vector will also increase. As the magnitude of the vertical component of the vector increases, the spontaneous fluctuations in an applied pressure will also increase. Accordingly, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 8, wherein the processor is further configured to determine that the vertical direction error increases as the magnitude of the vertical direction error vector increases. 
Claim 18 recites a blood pressure measuring method using the same structural elements recited in claim 9 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 18. 
Regarding claim 10, Yuen in view of Algreatly and Nashner teaches that when the vertical direction error is greater than a predetermined threshold value, the processor is configured to enter an alarm state and stop estimating blood pressure (Nashner col. 9, lines 65-67 and col. 10, line 1; col. 12, lines 35-45). Consequently, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 1, wherein in response to the determined vertical direction error being less than or 
Claim 19 recites a blood pressure measuring method using the same structural elements recited in claim 10 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 19. 
Regarding claim 11, Yuen teaches the processor being further configured to obtain a contact pressure between the object and the sensor part (paragraph 0097 – “In certain embodiments, the biometric monitoring device includes a force sensor and logic (as implemented in the one or more processors) to convert force sensor generated data to pressure values”), based on the contact force and the contact area (paragraph 0099 – “determine pressure by using (i) the force data from the touch sensitive display together with (ii) the area occupied by the pixels of the touch sensitive display detecting force caused when the user presses the PPG sensor against the location of the user's body where the PPG sensor generates the PPG sensor data”), and estimate the blood pressure of the user by abalyzing a change in the pulse waves according to the contact pressure (paragraph 0032 – “the methods include… determining the user's blood pressure from the variation of PPG blood volume pulse amplitude with variation in applied pressure at a second rate”). Consequently, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 10, wherein the processor is further configured to calculate a contact pressure between the user and the touch sensor based on the contact force and the contact area, and estimate the blood pressure of the user by analyzing a change in the PPG signal according to the contact pressure. 
Regarding claim 12, Yuen in view of Algreatly and Nashner teaches the blood pressure measuring apparatus of claim 1. In addition, Yuen in view of Algreatly and Nashner teach ending blood pressure estimation, and putting the device in an alert state. This is functionally equivalent to adjusting a reliability of the blood pressure estimation value (i.e. designating the estimated blood pressure value as 
Yuen teaches providing guide information to guide the user to change the force being applied to the touch screen in the vertical direction (paragraph 0110; see Figure 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuen in view of Algreatly and Nashner to generate guide information to guide the user to properly apply force to the device when an alert state is detected (i.e. the determined vertical direction error exceeds a predetermined threshold value). This would allow the device of Yuen in view of Algreatly and Nashner to fix errors related to patient’s improperly administering the blood pressure measuring procedure of Yuen (as discussed in Nashner col. 5, lines 30-44). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discard measured values of the PPG signal that is obtained at a time when the contact force is applied when the device of Yuen in view of Algreatly and Nashner is in an alert state. As discussed, the device of Yuen in view of Algreatly and Nashner is configured to not estimate blood pressure when in an alert state. Accordingly, discarding the measured values of the pulse wave measurer, the contact force measurer, and the contact area measurer would help the device of Yuen in view of Algreatly and Nashner save energy and memory. 
Claim 20 recites a blood pressure measuring method using the same structural elements recited in claim 12 to a blood pressure. Therefore, the above cited sections of Yuen in view of Algreatly and Nashner disclose a method comprising the steps recited in claim 20. 

Response to Arguments
Regarding claim interpretations under 35 U.S.C. 112(f), Applicant’s amendments to the claims and deletion of the term “a pulse wave measurer” and “a contact area measurer” were sufficient to avoid invocation of 35 U.S.C. 112(f). Therefore, claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Regarding claim rejections under 35 U.S.C. 112(b), Applicant’s amendments to the claims and were overcome the previously stated rejections of claims 2, 6-7, 12, 15-16, and 20 under 35 U.S.C. 112(b). However, the amended claim language in claim 1 introduces an additional instance of indefiniteness. Accordingly, continued rejection of claims 1, 4-5, 7-13 under 35 U.S.C. 112(b) are articulated in the “Claim Rejections – 35 U.S.C. 112” section above.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered: 
Firstly, Applicant argues that the cited references fail to teach “a first force sensor disposed at a first position and configured to measure a first vector directed from a centroid of the at least three different positions of the least three force sensors to the first position; a second force sensor disposed at a second position and configured to measure a second vector directed from the centroid to the second position, and a third force sensor disposed at a third position and configured to measure a third vector directed from the centroid to the third position”. Applicant respectfully disagrees with this assertion. Algreatly (Figure 5) teaches force sensors being disposed around the periphery of a display screen. Furthermore, Algreatly teaches that a touchpoint of the screen on which the force is applied may be any position (x, y) on a touch surface (paragraph 0045). Therefore, if the touchpoint is center of the display screen, a first force sensor would measure a first vector directed from a centroid of the at least three different positions of the least three force sensors to the first position; a second force sensor would measure a second vector directed from the centroid to the second position, and a third force 
Applicant further argues that the cited references do not teach “a photoplethymography (PPG) sensor disposed at the centroid of the at least three different positions of the at least three force sensors to be surrounded by the at least force sensors”. Examiner respectfully disagrees with this assertion. Yuen (Figure 4A) depicts the photodetector of Yuen (415) being positioned in a center of a display screen (409). Therefore, if the force sensors are disposed along a periphery of the display screen (as in Algreatly Figure 5), the photodetector of Yuen would be disposed at the centroid of the at least three different positions of the at least three force sensors. Furthermore, Examiner notes that according to MPEP Section 2144.04, the rearrangement of parts (i.e. rearrangement of the PPG sensor to be at a center of a display screen) would simply be a matter of obvious design choice. Therefore, this argument is unpersuasive.
Lastly, Applicant argues that Nasher fails to cure the deficiencies of Yuen in view of Algreatly by failing to teach or suggest measuring “a degree of derivation” by “combining the first vector, the second vector, and the third vector to determine whether the blood pressure measuring device is in proper condition for measuring a PPG signal, under the assumption that the force sensor is working in a normal state”. Firstly, Examiner notes that the step of determining “whether the blood pressure measuring device is in proper condition for measuring a PPG signal, under the assumption that the force sensor is working in a normal state” is not claimed. Furthermore, Algreatly teaches that the resultant vertical force is a combination of the force measured by the at least three force sensors (paragraph 0047), and thus combines a first vector (measured by a first force sensor), a second vector (measured by a second 
Continued rejection of claims 1, 4-5, 7-13, 16, and 18-20 in view of Yuen, Algreatly, and Nashner are articulated in the “Claim Rejections – 35 U.S.C. 103” section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791